Citation Nr: 1732936	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  07-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 30 percent prior to May 5, 2016, and in excess of 50 percent as of May 5, 2016 for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1971.  He also served in the US Army Reserves from October 1971 to November 1972, and with the Army National Guard of Missouri for approximately 20 years until December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2008 and August 2016, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2012, the Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that vacated and remanded the Board's December 2009 decision with respect to the claims for service connection for hearing loss.  The Board notes that the Court affirmed the Board's December 2009 decision denying the Veteran's application to reopen a previously denied claim for service connection for a back disorder. 

In June 2012 and March 2015, the Board remanded this matter for additional development.  After completion of the requested development, the case has been returned to the Board.  The March 2015 remand has been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

A November 2013 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective September 19, 2012, the date of the claim.  An August 2016 rating decision increased that rating to 50 percent as of May 5, 2016, the date of a VA examination.  As the assigned ratings do not represent the maximum ratings available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in his June 2017 appellate brief (received June 28, 2017), the Veteran asserted that he would not be able to work at this time due to his service-connected PTSD, and that his part-time job as a bus driver was the equivalent of marginal employment.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

The issue(s) of service connection for bilateral hearing loss and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD was manifested primarily by near continuous panic (anxiety) or depression; maintaining only relationships among his nuclear family, and not without the family; chronic sleep impairment with nightmares; avoidance behaviors; disturbances of motivation and mood; hypervigilance and exaggerated startle response; diminished interest in activities; flashbacks, feelings of anger; feelings of distrust and detachment; irritability with angry outbursts, collectively resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not higher, for a PTSD disability have been met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 9411 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The Veteran's psychiatric disability is currently rated as 30 percent prior to May 5, 2016 and 50 percent as of May 5, 2016, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders and contains the actual rating criteria for rating the Veteran's disability.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

The Veteran has asserted that he should be assigned a higher rating for his PTSD disability because the symptoms he experiences are worse than the rating assigned.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

From the end of July 2012 the Veteran participated in an ongoing military PTSD support group through VA.

A September 2012 VA mental health physician note recorded that there was no improvement in symptoms, increased tension at home and at work, and that his mood was depressed and anxious.

A November 2012 VA mental health physician note recorded that the Veteran reported there was some improvement in anxiety and irritability since he started medication, and his mood was less depressed, and his current anxiety measured a 5/10.

In a January 2013 VA mental health physician note, the Veteran reported that current events were triggering his PTSD, that he still enjoys fishing and going to the casino with his spouse, and no increase in depression or anxiety.

A March 2013 VA mental health physician note stated that the Veteran gets along with everyone at work now as other employees have retired, and that his current depression and anxiety are both 1/10.

A July 2013 VA mental health physician note stated that there was a decrease in depression and anxiety due to medications, and that the Veteran rated both at 3-4/10.

A September 2013 VA mental health physician note stated that the Veteran reported weird dreams, his mood was worried, and he was on medications. 

A November 2013 VA examination stated that the Veteran experienced persistent symptoms of sleep problems, irritability or outbursts of anger, hypervigilance, exaggerated startle response with duration for all being more than 1 month; as well as symptoms of anxiety, suspiciousness, intrusive thoughts, nightmares, flashbacks, avoidance of triggers resulting in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiner diagnosed PTSD and awarded a GAF score of 65.

A November 2013 VA mental health physician note stated that the Veteran still has high anxiety, especially while driving the school bus; he reports panic attacks triggered by kids screaming in the bus; and the Veteran denies feeling depressed, suicidal or homicidal ideation.  The examiner noted no adverse effects with the Veteran's current medications, and diagnosed chronic PTSD, and a GAF score of 60.  Another November 2013 VA mental health physician note stated that the Veteran still has high anxiety, specially while driving the school bus, and he reports panic attacks triggered by kids screaming in the bus.  He denies feeling depressed, mood is better.

A March 2014 VA mental health note states the Veteran reported low motivation, intrusive thoughts, avoidance and irritable mood, appropriate grooming and hygiene; alert and oriented, recent and remote memory intact, normal attention span and concentration, and he rates his anxiety at 6/10; he was awarded a GAF score of 60.

A July 2014 VA mental health note rated the Veteran's depression at 0/10, anxiety was rated at 2/10, he denies recent nightmares, panic attacks or flashbacks.  The physician noted that the Veteran still had intrusive thoughts, denied adverse effects with his current psychiatric medications, was well-groomed, exhibited improved mood, was awarded a GAF score of 65.  

In a November 2014 VA mental health note the Veteran denied recent nightmares, depression, had decreased anxiety (1/10), wants to retire, but he is unable to afford to pay all bills unless he works.  The physician awarded a GAF score of 70.  

In an April 2015 VA mental health note stated that the Veteran denied recent nightmares or panic attacks, rated the intensity of depression at 1/10 and anxiety at 3/10; denied suicidal or homicidal ideation or adverse effects with his medications.

April and August 2015 VA mental health notes describe the Veteran's overall stable mood, including that the Veteran denied an increase in depression (rated it 1/10), he has period of low motivation especially for driving school bus, and was well groomed, his behavior was cooperative and calm.  Another August 2015 mental health note described the Veteran's affect as congruent to current euthymic mood.

In a late December 2015 VA mental health note the Veteran denied complaints other than occasional vertigo, and reported that his current medication was helping with his mood, he was not arguing with his spouse, felt "much calmer," enjoyed going to work and interacting with other bus drivers, was also on the bus security committee; was getting adequate sleep with medication; and rated the intensity of depression at 0/10, anxiety rated at 1/10.  The physician reported that the Veteran denied suicidal or homicidal ideation, and had no adverse effects with his current medications.

In a May 2016 VA examination, the VA examiner noted that the Veteran feels down and depressed on a daily basis for most of each day; and that this has happened over the last 7 to 8 months.  The Veteran  reported that he has had more problems with nervousness and anxiety in the recent past, noting that he has noticed his hands shaking more and associating this with stress.  The Veteran reported that he mainly worries about his spouse's health and his son's situation.  The Veteran denied panic attacks.  The VA examiner noted regarding PTSD symptoms, the Veteran reported that he has daily intrusive thoughts, but he noted that his nightmares have been controlled with his current medications.  The Veteran endorsed flashbacks, but he had problems providing a frequency for relevant experiences.  He also endorsed psychological distress and increased physiological reactivity in response to stressors.  He indicated that he tries to avoid talking/thinking about his traumas and that he also avoids children screaming, loud environments, and people arguing.  He described being more distrustful of others in association with his history of trauma as well as feeling like he is always in a bad mood, a diminished interest in activities, and feelings of detachment from others. The Veteran reported that he continues to feel irritable, but he noted that this has improved, and he denied angry outbursts.  He also described hypervigilance and an exaggerated startle response.  His major symptoms were depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritability with angry outbursts; The examiner noted that there appeared to be some evidence of potential symptom exaggeration during the current evaluation due to inconsistencies between his currently reported symptoms and those documented in the available records; and noted that the Veteran continued to work about 20 hours per week. With the exception of mild difficulties managing interpersonal conflicts and with authority figures, there were no significant barriers to employment identified with respect to the Veteran's mental health diagnosis.

An August 2016 VA mental health note reported that the Veteran denied an increase in depression or anxiety.  The physician noted that he had tolerated medications without adverse effects, supportive therapy focused on stress caused by his son's alcohol abuse, fear of losing his grandchildren and financial strain as he helps his son financially.  Later that same day a VA nursing note recorded that the Veteran was depressed.

Based on the evidence above, the Board finds that evidence more nearly approximates the criteria for a 50 percent rating for the entire appeal period.  The evidence demonstrates that the Veteran has occupational and social impairment with reduced reliability and productivity, due to such symptoms as:  panic (anxiety) or depression; maintaining only relationships among his nuclear family, and not without the family; sleep impairment with occasional nightmares; avoidance behaviors; disturbances of motivation and mood; hypervigilance and exaggerated startle response; diminished interest in activities; flashbacks, feelings of anger; feelings of distrust and detachment; and irritability with angry outbursts.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 50 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

While the Veteran demonstrated more severe symptoms associated with his PTSD, evidenced by the Veteran's statements in the May 2016 VA examination, the overall evidence was not reflective of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and a 70 percent rating cannot be assigned.  The evidence viewed from a longitudinal perspective persuasively shows that the Veteran's PTSD disability picture did not more nearly approximate the criteria for a 70 percent rating during this period.  Although the Veteran had problems with social relationships, he was nonetheless still able to maintain a relationship with his spouse, adult children, and grandchildren.  The evidence also shows that the Veteran consistently performs all of his activities of daily living, consistently maintains his personal hygiene, is oriented to time and place, does not exhibit suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting).  Therefore, the Board does not find that the Veteran's symptoms rise to the level required for a 70 percent rating.

In addition, although the Veteran demonstrated more severe symptoms associated with his PTSD, evidenced by the Veteran's statements in the May 2016 VA examination, the overall evidence was not reflective of total occupational and social impairment, and a 100 percent rating cannot be assigned.  The evidence viewed from a longitudinal perspective persuasively shows that the Veteran's PTSD disability picture did not more nearly approximate the criteria for a 100 percent rating during this period.  While the Veteran had problems with social relationships, he was nonetheless still able to maintain a relationship with his spouse, adult children, and grandchildren.  The evidence also shows that the Veteran consistently performs all of his activities of daily living, consistently maintains his personal hygiene, is oriented to time and place, does not have gross impairment in thought processes or communication, does not have persistent delusions or hallucinations, does not have grossly inappropriate behavior, persistent danger of hurting self or others, and does not have memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board does not find that the Veteran's symptoms rise to the level required for a 100 percent rating.  

The Board also acknowledges that during the course of the appeal, the Veteran was not assigned always GAF scores.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence shows that the Veteran's disability most closely approximated a 50 percent disability rating for the period on appeal.  

In reaching this decision, the Board has considered the lay statements of the Veteran and others, and notes that they are competent to report their own observations with regard to the severity of the Veteran's symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds their statements to be credible and consistent with the rating now assigned.  To the extent the Veteran argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals and the documented medical treatment records are of greater probative weight than the Veteran's more general lay assertions that a rating higher than 50 percent is warranted. 

Based on the foregoing, the Board finds that a 50 percent increased disability rating is warranted, but the evidence of record preponderates against a finding that the criteria for a rating in excess of 50 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating than 50 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).]


Extraschedular Consideration

The question of entitlement to referral for consideration of extraschedular ratings is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the individual or collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Entitlement to an increased disability rating of 50 percent, but not higher, for PTSD for the entire appeal period, is granted.


REMAND

The Board apologizes for the delay, but additional development is required on the Veteran's claims.

Bilateral Hearing Loss

In June 2016 The VA addendum medical opinion provided a negative nexus for service connection stating that it is unlikely that Veteran's in-service sinusitis caused declines in hearing function; that bilateral hearing loss is less likely than not (less than 50/50 probability) to have been caused by sinusitis or its treatment during military service.

The July 2015 VA examiner opined in an addendum opinion that there was no nexus between any current hearing loss of the Veteran and his military service, regardless of the cause of the hearing loss.  As part of the rationale, the VA examiner refuted the medical plausibility of delayed onset hearing loss based on an Institute of Medicine (IOM) study in 2005 indicating "that there was no scientific evidence to support delayed onset of noise induced hearing loss." 

The Board observes that the Court has recently noted that medical opinions citing this IOM report in this manner appear to misstate or incompletely contemplate the IOM report's pertinent conclusions. See, e.g., Lemmons v. McDonald, No. 15-3043, 2016 LEXIS 1646 (Vet. App. October 28, 2016) (non-precedential); Bethea v. Derwinski, 2 Vet. App. 252 (1992) (single-judge memorandum decisions may be cited or relied upon for any persuasiveness or reasoning they contain).  The Court has repeatedly directed attention to the fact that, although the IOM report states "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), this statement does not reflect the full extent of the report's findings pertinent to the matter.  While a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM Report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." (IOM report at 203-04.)  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate to all of the pertinent aspects of its findings.

Accordingly, in light of the recent attention to this language presenting a more complete understanding of the IOM report's pertinent conclusions, the Board finds that a remand for an addendum opinion is necessary. 

TDIU

A remand is required for the issue of entitlement to a TDIU based upon the Veteran's service-connected PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board is seeking verification of the Veteran's earnings, work history and education, because although the evidence indicates that the Veteran was in fact employed and employable at the most recent VA examination, the Veteran's June 2017 appellate brief raises a question as to whether the Veteran's annual income was below the poverty level at any point.  If the Veteran's earned income was less than the poverty threshold for one person, he would potentially be entitled to a TDIU even though he was working.  See 38 C .F.R. § 4.16 (a) (stating that "marginal employment shall not be considered substantially gainful employment" and further defining marginal employment in terms of the Department of Commerce, Bureau of the Census poverty threshold); Faust v. West, 13 Vet. App. 342 (2000) (providing that "[s]ubstantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  After all development has been completed and returned from Step 1, obtain an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss from an examiner with appropriate expertise.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral hearing loss had its onset in, or is otherwise related to, active service, including the Veteran's exposure to loud noise according to his MOS duties, including as cannon crewmember, heavy equipment operator, road repairmen, sustained therein; and his rifle and pistol expert awards.  The examiner's opinion should be reconciled with the June 2009 private audiology opinion.

The absence of hearing loss pursuant to 38 C.F.R. § 3.385 during service cannot, standing alone, serve as a basis of a negative opinion.  Moreover, the examiner must discuss the IOM Report on noise exposure in the military (cited as authority in the July 2015 VA medical opinion), which states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

3.  Send the Veteran all required notice under VCAA for a TDIU claim and request that the Veteran submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In addition, ask the Veteran to provide VA with contact information for his past/present employers so that relevant information can be obtained from them.  Then contact the Veteran's past/present employers to obtain the relevant information regarding the Veteran's claim.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  

5.  Then readjudicate the claims, to include consideration of entitlement to a TDIU on an extra-schedular basis (38 C.F.R. §  4.16(b). (2016)).  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


